ITEMID: 001-83239
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GUSOVSCHI v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Josep Casadevall
TEXT: 5. The applicants were born in 1949, 1953, 1919 and 1957 respectively. The first two applicants live in Hagimus; Mr V. Gusovschi lives in Tighina and Mr A. Gusovschi is interned in a psychiatric hospital in Chişinău. Ms V. Gusovschi is a second-degree invalid and Mr A. Gusovschi a first-degree invalid.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. The applicants have been in conflict with various local and regional authorities and with their neighbours.
8. In September 1999 the applicants' house was disconnected from the natural gas system owing to their failure to pay the full price of the gas used. On 29 May 2000 Mr S. Gusovschi initiated court proceedings against the system's operator “Moldova-Gaz” and the Prefect of Tighina County seeking the re-connection of the house to the gas system and payment of damages.
9. On 26 December 2000 the Tighina Regional Court accepted his claims. On 18 April 2001 the Court of Appeal quashed that judgment and ordered a re-hearing of the case because one of the defendants had not been summoned to court.
10. It appears that the courts allowed the other three applicants to join Mr S. Gusovschi's case as co-plaintiffs.
11. On 28 January 2002 the Tighina Regional Court struck the case out of its list because of the failure by the applicants to appear at several of its hearings.
12. On 14 November 2002 the Court of Appeal quashed that judgment and ordered a re-hearing of the case, finding that the applicants had not been summoned to court and that the proceedings had been protracted.
13. On an unknown date the applicants asked for the transfer of the case to another court. On 6 February 2003 the Tighina Regional Court forwarded the request to the Supreme Court of Justice, which rejected it on 5 March 2003.
14. On 17 March 2004 the Tighina Court of Appeal rejected their claims as unfounded. On 19 May 2004 the Supreme Court of Justice quashed that judgment and ordered a full re-hearing of the case. On 8 September 2004 the Supreme Court of Justice refused to re-examine its judgment of 19 March 2004.
15. On 27 October 2004 the applicants sought the removal of one of the judges of the Tighina Court of Appeal. On 9 November 2004 the Supreme Court of Justice rejected this complaint.
16. On 26 January 2005 the Tighina Court of Appeal rejected most of the applicants' complaints, finding that they had persistently refused to submit the necessary documents to the defendant in order to allow the re-connection to the natural gas system in accordance with the law. Moreover, no evidence had been adduced of any damage caused to the applicants. The court also found that the proceedings had lasted a considerable period of time before the courts and it therefore accepted the applicants' main claim and ordered the re-connection of their house to the natural gas system, subject to the submission of the relevant documents by the applicants.
17. On 30 March 2005 the Supreme Court of Justice upheld that judgment, which became final.
18. In numerous separate proceedings the applicants requested the opening of criminal investigations against a number of persons, most of them being their neighbours who had allegedly damaged the applicants' property and had attempted to drive them away from the village. Several complaints concerned the alleged failure of the local police, the prosecution and other authorities to react to their complaints about unlawful acts committed by the applicants' neighbours and their dog. On each occasion a prosecutor refused to open criminal proceedings, having verified the case file and given detailed reasons for the refusal.
19. A prosecutor's refusal to open a criminal investigation against the Prefect of Tighina County because of the disconnection of the applicants' house from the natural gas system was challenged in court. On 27 January 2004 the Buiucani District Court dismissed the complaint as unfounded. On 25 February 2004 the Court of Appeal upheld that decision.
20. The relevant provisions of the new Code of Civil Procedure, in force after 12 June 2003, read as follows:
“Article 4: Aims of civil procedure
The aims of civil procedure include the just examination, within a reasonable time, of cases...”
“Article 192: Time-limits for examination of civil cases
(1) Civil cases shall be decided by the first-instance court within a reasonable time. The criteria for determining the reasonable time are: the complexity of the case, the conduct of the parties, and the conduct of the courts. The court shall ensure observance of the reasonable time requirement in dealing with a case. In examining a specific case on appeal, higher courts shall verify observance with the reasonable time requirement.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
